Summary Prospectus Supplement July 29, 2013 Putnam American Government Income Fund Summary Prospectus dated January 30, 2013 Putnam Income Fund Summary Prospectus dated February 28, 2013 Putnam U.S. Government Income Trust Summary Prospectus dated January 30, 2013 For Putnam American Government Income Fund and Putnam U.S. Government Income Trust, the section Your fund’s management is supplemented to reflect that each fund’s portfolio manager is now solely Michael Salm. For Putnam Income Fund, the section Your fund’s management is supplemented to reflect that the fund’s portfolio managers are now Brett Kozlowski, Michael Murphy and Michael Salm. 282952 7/13
